Citation Nr: 0110726	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, prior to January 19, 1996, 
for assignment of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.

The claims file contain a report of November 1996 rating 
decision wherein entitlement to service connection was 
granted for PTSD, effective as of January 19, 1996, the date 
of the veteran's claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).  The RO, in pertinent part, granted 
entitlement to a 100 percent evaluation for PTSD, effective 
as of January 19, 1996.  The veteran expressed a timely 
disagreement with the effective date of the increased rating 
evaluation and perfected a substantive appeal as to the 
issue.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in August 1983.

2.  The RO declined to reopen the previously denied claim of 
entitlement to service connection for PTSD when it issued 
unappealed rating decisions in March 1985 and March 1987.

3.  On January 19, 1996, the veteran requested that his claim 
of entitlement to service connection for PTSD be reopened.

4.  In November 1996 the RO granted entitlement to service 
connection for PTSD and a 30 percent evaluation was assigned 
effective as of January 19, 1996, the date of receipt of the 
veteran's claim.

5.  Based upon the submission of additional evidence, in May 
1997, the RO increased the rating evaluation for PTSD to 50 
percent, effective as of January 19, 1996.


6.  Based upon the submission of additional evidence, by 
rating action dated in November 1998, the RO increased the 
rating evaluation for PTSD to 100 percent, effective as of 
January 19, 1996.

7.  As the unappealed March 1987 RO decision was final, the 
effective date of the evaluation is January 19, 1996, the 
date of receipt of the reopened claim.


CONCLUSION OF LAW

The criteria for an effective date, prior to January 19, 
1996, for the assignment of a 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for the 
assignment of a 100 percent evaluation for PTSD.  He argues 
that he originally filed a claim for service connection for 
PTSD in 1979.  In the interest of clarity, the Board will 
review the law, VA regulations and other authority which may 
be relevant to this claim; describe the factual background of 
this case; and then proceed to analyze the claim and render a 
decision.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders 
including chronic dysthymia, major depression. 61 Fed. Reg. 
52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  As the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  

The schedular criteria for evaluating PTSD in effect prior to 
the November 7, 1996 revision read as follows:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.


70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30%  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

10%  Less than the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.

0%  There are neurotic symptoms which may somewhat 
adversely affect the relationships with others but 
which do not cause impairment of working ability.

The United States Court of Appeals for Veterans Claims 
(Court) has stated the word "definite", as used in the former 
schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993). However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  





In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
"Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991); 38 C.F.R. § 3.101 (2000).

The revised Schedular criteria for evaluating PTSD in effect 
on and after November 7, 1996 are as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (2000).

Because the veteran's claim of entitlement to an increased 
disability rating was filed in January 1996, after the 
regulatory change occurred, he was entitled to application of 
both the prior and current versions.  Cf. Karnas, 1 Vet. App. 
at 311 (1991).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  

Unless specifically provided otherwise, the effective date of 
an original claim or a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) (2000).  See 
Swanson v. West, 12 Vet. App. 442 (1999); Scott v. Brown, 7 
Vet. App. 184 (1994). 

The Veterans Claims Assistance Act (VCAA) of 2000 provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).   

Factual Background

The veteran filed his original claim of entitlement to 
service connection for PTSD in January 1982.  On the 
application in box 9b he was asked: "Have you previously 
filed a claim for any benefit with the Veterans 
Administration?"  There were eight possible boxes he could 
have checked in his response.  He indicated that he had 
previously applied for Dental or Outpatient treatment. He did 
not check any other box, including the box "Disability 
Compensation or Pension".




A private medical record from the Nevada County Mental Health 
Department dated in July 1978 shows that he had a diagnosis 
of passive aggressive personality.  A private medical record 
from the Nevada County Mental Health Department dated in 
March 1982 shows that the veteran was being treated for life 
crises secondary to a diagnosis of passive aggressive 
personality.

By rating action dated in August 1983, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
as there was no evidence of a diagnosis of PTSD either during 
service or after service.  The veteran was informed of the 
determination and did not appeal.  

By rating actions dated in March 1985 and March 1987, the RO 
determined that new and material evidence had not been 
received with which to reopen the claim of entitlement to 
service connection for PTSD.  The veteran was informed of the 
determinations and did not appeal.

On January 19, 1996, the veteran filed to have his claim of 
entitlement to service connection for PTSD reopened.  In 
support of his claim, he submitted various VA and private 
medical records.

VA outpatient treatment records dated from April 1996 to June 
1996 show that the veteran was treated for symptoms which 
included sleeping difficulties, poor concentration, 
depression, aggression, flashbacks, and exaggerated startle 
response.  The diagnoses included PTSD and depression.

The veteran underwent a VA examination in October 1996.  The 
diagnosis was PTSD secondary to Vietnam stressors.  A Global 
Assessment of Functioning (GAF) code of 55 was provided.

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 21 to 30 is defined 
as behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships. 

By rating action of the RO dated in November 1996, the 
veteran's claim of entitlement to service connection for PTSD 
was granted, and a 30 percent rating evaluation was assigned, 
effective as of January 19, 1996, the date of receipt of the 
veteran's reopened claim.

In January 1997, the veteran indicated that he disagreed with 
the assigned rating evaluation.  In support of his claim he 
submitted a private medical record from MT, MFCC, dated in 
January 1997, wherein the diagnosis was PTSD; insomnia 
related to another disorder; and alcohol dependence, 
sustained, in partial remission.  A GAF code of 45 was 
provided.

Based upon the submission of the additional evidence, by 
rating action dated in May 1997, the RO increased the rating 
evaluation for PTSD to 50 percent, effective as of January 
19, 1996.

The veteran continued to disagree with the assigned rating 
evaluation and submitted his substantive appeal in June 1997.

VA outpatient treatment records dated from June 1996 to 
October 1997 show that the veteran continued to participate 
in individual and group therapies.  

A private medical record from MT, MFCC, dated in November 
1997, shows that the veteran was diagnosed with PTSD and 
major depressive disorder.  A GAF code of 51 was provided.

A private medical record from RWL, Ph.D., dated in November 
1997, shows that the veteran was said to have been 
experiencing his current stressors for a long time.  

It was noted that they were severe enough to have caused a 
whole new trauma regardless of his previous experiences.  It 
was recommended that he undertake ongoing therapy to resolve 
his traumas.

A private medical record from JKC, Ph.D., M.D., dated in 
November 1997, shows that the veteran was said to have 
symptoms associated with depression and PTSD.  It was noted 
that his depression was secondary to stress that was incurred 
while on the job.

The veteran underwent a VA examination in July 1998.  The 
diagnosis was PTSD and a GAF of 35 was provided.

Based upon the submission of the additional evidence, by 
rating action dated in November 1998, the RO increased the 
evaluation for PTSD to 100 percent, effective as of January 
19, 1996.

In September 1999, the veteran expressed disagreement with 
the assigned effective date of the 100 percent rating 
evaluation.  He asserted that the effective date should have 
been in 1979, when he had originally filed his claim.


Analysis

As indicated above, the VCAA of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument in support of his claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

In response to the veteran's specific argument, the record is 
devoid of any claim of entitlement to service connection for 
PTSD prior to the initial original claim received in 1982.  
As the Board noted earlier, the veteran was asked whether he 
had filed a claim for VA benefits prior to the current claim. 
He indicated that he had previously filed a claim for dental 
or outpatient treatment benefits, and left blank the response 
box referable to any previous compensation claim.  The 
veteran's claim of having filed a claim for service 
connection for PTSD in 1979 is not supported by the 
evidentiary record.

The record indicates that a formal reopened claim of 
entitlement to service connection for PTSD was received by 
the RO on January 19, 1996.  Prior to that time, there was an 
unappealed final disallowance in March 1987.  The medical 
evidence of record prior to January 1996 did not include a 
diagnosis of or treatment for PTSD.  Indeed the prior 
evidence was primarily concerned with symptoms associated 
with passive aggressive personality.

Review of the evidence of record reveals that the veteran 
submitted evidence associated with treatment for PTSD in 
conjunction with his January 19, 1996 claim.  

The new evidence, which resulted in a reopening of his 
previously disallowed claim, did not show that the veteran 
was entitled to the assignment of a 100 percent disability 
rating within one year prior to the receipt of his 
application.  See 38 C.F.R. § 3.400(o) (2000).  As there is 
no ascertainable date within one year prior to the date of 
his reopened claim on which a 100 percent disability was 
warranted, the assignment of the effective date of the award 
is to be governed by 38 U.S.C.A. § 5110 (West 1991) and 
38 C.F.R. § 3.400 (2000).  Accordingly, the effective date of 
a claim reopened after final adjudication is fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).

The Board is of the opinion that an earlier effective date 
for the assignment of the current 100 percent evaluation for 
PTSD is not warranted.  The Board finds that the date of the 
veteran's claim for an increased disability rating, January 
19, 1996 is the earliest date as of which the 100 percent 
evaluation may be assigned.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o).  The veteran has not shown that there 
was an ascertainable date within one year prior to the date 
of his reopened claim that a 100 percent evaluation would be 
warranted, and the Board has been unable to identify one.  
Accordingly, the effective date for the grant of 100 percent 
rating evaluation for the veteran's service-connected PTSD is 
January 19, 1996.


ORDER

Entitlement to an effective date, prior to January 19, 1996, 
for assignment of a 100 percent evaluation for PTSD is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

